Prospectus Supplement No. 5 Filed Pursuant to Rule 424(b)(3) Filed August 24, 2012 Registration Statement No. 333-177076 PROSPECTUS SUPPLEMENT NO. 5 ARDENT MINES LIMITED This Prospectus Supplement No. 5 hereby supplements the Prospectus filed by Ardent Mines Limited (the “Company”) with the Commission on January 6, 2012 and the Prospectus Supplements filed on February 28, 2012, May 7, 2012, May 21, 2012 and July 12, 2012. The Company has filed the following Reports attached hereto with the Commission since the date of filing of Prospectus Supplement No. 4 on July 12, 2012: 1. 2. The Company’s Current Report on Form 8-K, filed with the Commission on August 21, 2012. The Company’s Current Report on Form 8-K, filed with the Commission on August 24, 2012. The first date on which this Prospectus Supplement will be used is on or after August 24, 2012. The date of this Prospectus Supplement No. 5 is August 24, 2012. TABLE OF CONTENTS 1. 2. The Company’s Current Report on Form 8-K, filed with the Commission on August 21, 2012. The Company’s Current Report on Form 8-K, filed with the Commission on August 24, 2012. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF EARLIEST EVENT REPORTED – AUGUST 16, 2012 ARDENT MINES LIMITED (Exact name of Registrant as specified in its charter) NEVADA 000-50994 88-0471870 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification Number) 100 Wall Street,10 th Floor New York, NY 10005 (Address of principal executive offices) 778-892-9490 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act o Soliciting material pursuant to Rule14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act Item8.01. Other Events. Press Release Regarding Commencement of Exploratory Drilling at Gold Hills (Serra do Ouro) On August 16, 2012, Ardent Mines Limited (the “Company”) announced that it has contracted Drilrent Ltd., a Brazilian-based company, to commence an exploratory drilling campaign at Gold Hills (Serra do Ouro), the Company’s flagship property located in Northeast Brazil. The drilling program is expected to be complete by late September, and it is anticipated that this program will cost approximately $700,000. Forward-Looking Statements This Current Report on Form 8-K contains “forward-looking statements” as defined in the U.S. Private Securities Litigation Reform Act of 1995. These statements are based upon our current expectations and speak only as of the date hereof. These forward-looking statements are based upon currently available competitive, financial, and economic data and management's views and assumptions regarding future events. Such forward-looking statements are inherently uncertain. Our actual results may vary materially from those expressed in any forward-looking statements as a result of various factors and uncertainties. The Company cannot provide assurances that any prospective matters described in this Current Report on Form 8-K will be successfully completed or that the Company will realize the anticipated benefits of any transactions. Various risk factors that may affect our business, results of operations and financial condition are detailed from time to time in the Current Reports on Form 8-K and other filings made by the Company with the U.S. Securities & Exchange Commission. Without limiting the foregoing, as of the date of this Current Report on Form 8-K, no assurances or guarantees can be given inrespect of closing the acquisition described herein. The Company undertakes no obligation to update information contained in this Current Report on Form 8-K. Item9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description of Exhibit. Exhibit 99.1 Press Release dated August 16, 2012. # # # SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ARDENT MINES LIMITED By: /s/ URMAS TURU Name: Urmas Turu Title: Interim Chief Executive Officer Date: August 21, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF EARLIEST EVENT REPORTED – AUGUST 23, 2012 ARDENT MINES LIMITED (Exact name of Registrant as specified in its charter) NEVADA 000-50994 88-0471870 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification Number) 100 Wall Street,10 th
